67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Lawana Ann MOORE, Appellant.
No. 95-1109.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 13, 1995.Filed:  Sept. 27, 1995.$AP1Appeal from the United StatesDistrict Court for the Eastern District of Missouri.

Before BOWMAN, ROSS, and GIBSON, Circuit Judges.
PER CURIAM.


1
After Lawana Moore pleaded guilty to possession of cocaine in violation of 21 U.S.C. Sec. 846 (1988), the District Court1 sentenced her to a term of sixty-five months imprisonment followed by a four year period of supervised release.  Moore appeals her sentence arguing that the District Court erred in failing to find that she was a minimal participant in the offense under U.S.S.G. Sec. 3B1.2(a).  In addition, Moore contends, contrary to the finding of the District Court, that she did not use violence in connection with the offense.  Therefore, she argues, under U.S.S.G. Sec. 5C1.2 she should have been sentenced in accordance with the applicable guidelines without regard to any statutory minimum sentence.


2
Having reviewed the case, we conclude that the District Court's findings are not clearly erroneous.  Because the controlling law is well settled and an opinion by this Court would lack precedential value, the sentence imposed by the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri